Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed June 24, 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, and all patents and information listed on the information disclosure statement if considered has been initialed. The information disclosure statement does not include reference to or lists the submitted information entitled “Detachable five star foot rest with split convenience”; “High-strength five-star base with dismounting and mounting functions”; “Star base”; “Reassembling type five-star base”; “Five-star base convenient to dismounting” filed on June 24, 2021 therefore none of the listed information has been considered. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tank plates, vertical plane of jacking block, arc-shaped top surface, opened arc-sed shaped slot of the arch-shaped groove plates (should include reference numbers for clarity) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: clamping plates, arc-shaped groove plates, connecting grooves, support blocks, jacking blocks, inserting column, and insertion slot, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “one to four detachable feet”, and the claim also recites all five of the detachable feet which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
describing support blocks provided on the sides of the center block (line 12). The claims could reasonably be construed as referring to the sides of the central block or the both sides of five sides of the central block when reciting "the sides of the center block." Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI2008) (precedential) ("if a claim is amenable to two or more plausible claimconstructions, the USPTO is justified in requiring the applicant to moreprecisely define the metes and bounds of the claimed invention by holdingthe claim… indefinite"). 
Claim 1 recites the limitation "support upwardly" in line 17. The examiner can  not be certain which element of the claim is supported upwardly therefore the claim is unclear, confusing, and indefinite therefore failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "one to four detachable feet" in line 3.  This limitation is unclear and confusing. The examiner can not determine if “one to four detachable feet” is referring to having a total of “one foot, two , three or four detachable feet” or if  “one to four detachable feet” is referring to “the first foot” and the “fourth foot” only being detachable feet therefore the claim fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 

Claim 1 recites the limitation "upper tank plates" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the jacking block" in line 18.  There is insufficient antecedent basis for this limitation in the claim. The examiner can not be sure if the “jacking block” is referring to “each of the jacking blocks” or a “single jacking block” therefore the claim is indefinite and unclear. 
Claim 1 recites the limitation "side" in line 18.  There is insufficient antecedent basis for this limitation in the claim. The examiner can not determine if the “side” is included within the “sides of the central block” in line 2 or an entirely different “side” of the central block.
Claim 1 recites the limitation "the downward tilt detachable foot" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "arc-shaped top surface" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "its" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration. 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, and 7-9 is/are rejected, as best understood, under 35 U.S.C. 102 (a) (1)as being anticipated by Yu CA2985211. Yu discloses a detachable five-star base comprising an outer pentagonal central block , and five support feet respectively arranged on sides of the central block, wherein: the support feet comprising one to four detachable feet and remaining fixed feet, or comprising all five of the detachable feet; the detachable five-star base further comprising: clamping plates provided on both sides of five sides of the central block; arc-shaped groove plates arranged at an upper and lower ends of inner sides of the clamping plate; connecting grooves arranged on the 



[AltContent: arrow][AltContent: arrow][AltContent: textbox (limit surface
middle support surface
upper arc-shaped surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (support block)][AltContent: arrow][AltContent: textbox (arc-shaped groove plates)][AltContent: arrow][AltContent: arrow][AltContent: textbox (clamping plate)]
    PNG
    media_image1.png
    400
    608
    media_image1.png
    Greyscale


[AltContent: textbox (insertion slot )]
[AltContent: arrow][AltContent: textbox (arc-shaped connecting plates )][AltContent: arrow][AltContent: arrow]                                  
    PNG
    media_image2.png
    447
    613
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (protrusion)][AltContent: textbox (jacking blocks )][AltContent: arrow][AltContent: arrow]                
    PNG
    media_image2.png
    447
    613
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (inserting column)]            
    PNG
    media_image1.png
    400
    608
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional five star base devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631